DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 25 March 2021	 has been acknowledged. 
Claim 1 – 3, 5, 8, 10, 13 – 15 and 17 – 20 have been amended. 
Claims 4 and 7 have been cancelled
Claims 21 and 22 are newly presented. 
Currently, claims 1 – 3, 5 – 6 and 8 – 22 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 8 – 13 and 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Freese, V et al. (Hereinafter Freese) (US 2191915) in view of Rouleau (US 2007/0193868).

As per claim 1, Freese discloses a vehicle hitching assistance system, comprising: 
a steering system (See at least abstract), including: 
a steering wheel mounted in an interior of the vehicle and mechanically coupled with the steered vehicle wheels (See at least claim 1 language);
steered vehicle wheels mounted on an exterior of the vehicle (See at least figure 1); and 
a steering motor mechanically coupled with the steered vehicle wheels (See at least column 2 line 64 – column 3 line 4; where in the steering actuator (See patent 7181326 as mentioned in Freese) is coupled to the steering wheel of the vehicle to steer the vehicle) ; and 
a controller: 
upon activation of the system, acquiring control of the steered vehicle wheels by connection with the steering motor (See at least column 3 line 51 – 60, figure 2; via controller send signal to steer the steering wheel of the vehicle to automatic steering system. The figure 2 further teach of activating the system into docking mode and steer vehicle at the steer angle to indicate that steering is in control and move the vehicle to control the vehicle); and 
receiving a command to execute an automated hitching maneuver and controlling the steered vehicle wheels using the steering motor in reversing the vehicle toward a target trailer 
  Freese does not explicitly teaching element of:
causing the steering motor to move the steering wheel to indicate control of the steered vehicle wheels.
Rouleau teaches element of:
causing the steering motor to move the steering wheel to indicate control of the steered vehicle wheels (See at least abstract; via a multiplex signal system for use with a vehicle steering column assembly includes a steering wheel electronic module mounted to a steering wheel and a column electronic module mounted remotely from the steering wheel. The steering wheel electronic module includes a resistive switch network and a voltage controlled oscillator to transform activation by an operator of one or more steering wheel mounted controls, such as audio volume controls, into an oscillating signal having a frequency representative of the particular control that was activated. This oscillating signal is provided to the column electronic module, which utilizes an electronic processing device to determine which of the steering wheel mounted controls has been activated. Once this is determined, the electronic control module operates the electrical or electromechanical device, such as an audio system, that corresponds to the activated steering wheel mounted control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include causing the steering motor to move the steering wheel to indicate control of the steered vehicle wheels as taught by Rouleau in the system of Freese, since the claimed invention is merely a combination of old elements, and in the combination each element 

As per claim 5, Freese discloses wherein the controller causes the steering motor to move the steering wheel by an amount perceptible to a user of the system to indicate control of the steered vehicle wheels to the user (See at least column 2 line 64 – column 3 line 4 and line 51 – 60).  

As per claim 8, Freese discloses wherein acquiring control of the steered vehicle wheels includes: 
determining an initial steering angle of the steered vehicle wheels (See at least figure 2); and 
sending a command to the steering motor corresponding with movement of the steered vehicle wheels to the initial steering angle of the steered vehicle wheels (See at least figure 2).  

As per claim 9, Freese discloses wherein: 
the steering system further includes 
a steering angle sensor (See at least column 4 line 58 – 67), 
the controller being in communication with the steering angle sensor (See at least figure 1 # 62); and 
the controller determines the initial steered vehicle wheel angle from the steering angle sensor (See at least figure 2).

As per claim 13, Freese discloses wherein the steering system further includes a steering wheel mounted in an interior of the vehicle and mechanically coupled with the steered vehicle wheels (See at least claim 1 language).  

As per claim 21, Freese discloses element of: 
the controller identifies the subject trailer in data received from the imaging system upon activation of the system and before acquiring control of the steered vehicle wheels (See at least paragraph 12).

As per claim 22, Freese discloses element of:wherein the controller requires that the command to execute the automated hitching maneuver be continuously received when controlling the steered vehicle wheels using the steering motor in reversing the vehicle toward the trailer (See at least figure 2).

Claims 2 – 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freese and Rouleau in further view of Zhang et al. (Hereinafter Zhang) (US 2015/0115571).

As per claim 2, Freese discloses wherein, upon one of completing the automated hitching maneuver or no longer receiving the command to execute the automated hitching maneuver, the controller causes the steered vehicle wheels to move to a position (See at least figure 2).  
Freese and Rouleau teaches all the element of:
steering angle of the steered vehicle wheels is zero.

steering angle of the steered vehicle wheels is zero (See at least paragraph 33 and 35 – 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include steering angle of the steered vehicle wheels is zero as taught by Zhang in the system of Freese and Rouleau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Freese discloses wherein, after causing the steered vehicle wheels to move to the position, the controller relinquishes control of the steered vehicle wheels (See at least figure 2 and column 3 line 43 – column 4 line 15).  
Freese and Rouleau teaches all the element of:
steering angle of the steered vehicle wheels is zero.
Zhang teaches element of  
steering angle of the steered vehicle wheels is zero (See at least paragraph 33 and 35 – 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include steering angle of the steered vehicle wheels is zero as taught by Zhang in the system of Freese and Rouleau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

As per claim 14, Freese discloses wherein causing the steered vehicle wheels to move to the position causes the steering wheel to move to a centered position (See at least column 5 line 2 – 9).
Freese and Rouleau teaches all the element of:
steering angle of the steered vehicle wheels is zero.
Zhang teaches element of  
steering angle of the steered vehicle wheels is zero (See at least paragraph 33 and 35 – 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include steering angle of the steered vehicle wheels is zero as taught by Zhang in the system of Freese and Rouleau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 – 12 and 15 – 20 have same or substantially similar claim limitations as claims 1 – 3, 5 – 6, 8 – 9 and 13 – 14. Therefore, claims 10 – 12 and 15 – 20 are rejected under same rationales as ones in rejections of claims 1 – 3, 5 – 6, 8 – 9 and 13 – 14.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freese and Rouleau in view of Weigl et al. (Hereinafter Weigl) (US 2019/0315397).

As per claim 6, Freese discloses wherein the controller causes the steering motor to move the steering wheel to indicate control of the steered vehicle wheels (See at least figure 2) but does not explicitly disclose element of: move the steering wheel in a low-amplitude oscillation.  
Weigl teaches element of: move the steering wheel in a low-amplitude oscillation (See at least paragraph 5 and 7).
Both Freese and Weigl control the steering of vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include move the steering wheel in a low-amplitude oscillation as taught by Weigl in the system of Freese, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 6 and 8 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662